Citation Nr: 1500548	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-18 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for residuals of shell fragment wounds in the right medial thigh, right upper popliteal fossa, with injury to Muscle groups XIII, XIV, XV, XVI, and XVII. 

2.  Entitlement to a disability rating in excess of 40 percent for residuals of shell fragment wounds in the left anterior and lateral thigh, and left hip, Muscles Groups XIV and XVII. 

3.  Entitlement to a disability rating in excess of 20 percent for residuals of shell fragment wounds of the left forearm, lateral elbow, and hypothenar eminence, Muscle Groups VIII and IX (minor). 

4.  Entitlement to a disability rating in excess of 10 percent for scars, shell fragment wound residuals, left upper lateral arm, Muscle Group III. 

5.  Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU) from February 2006 to May 2010.


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  His decorations include a Purple Heart and Air Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 and July 2006 rating decision of the San Juan, the Commonwealth of Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2009, the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination to describe the Veteran's wound residual for each muscle group and wound residual for each scar and provide a supplemental statement of the case (SSOC) regarding the Veteran's entitlement to a total disability rating due to individual unemployability.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO and AMC have complied with some of the Board's remand directives.  Unfortunately, it does not appear that either the RO or AMC issued the Veteran an SSOC regarding his claim for TDIU; however, the Board is granting the Veteran's claim for TDIU for this discrete period of time from February 2006 to May 2010.  Thus, any lack of action on the part of the AOJ for this issue is harmless.

The issues of entitlement to a disability rating in excess of 40 percent for residuals of shell fragment wounds in the right medial thigh, right upper popliteal fossa, with injury to Muscle groups XIII, XIV, XV, XVI, and XVII; entitlement to a disability rating in excess of 40 percent for residuals of shell fragment wounds in the left anterior and lateral thigh, and left hip, Muscles Groups XIV and XVII; entitlement to a disability rating in excess of 20 percent for residuals of shell fragment wounds of the left forearm, lateral elbow, and hypothenar eminence; Muscle Groups VIII and IX (minor);and entitlement to a disability rating in excess of 10 percent for scars, shell fragment wound residuals, left upper lateral arm, Muscle Group III are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

From February 2006 to May 2010 the Veteran was unemployable due to his service-connected disabilities.

CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Board is granting the Veteran's claim for TDIU there is no need to discuss whether the Veteran has received sufficient notice with regard to this claim, given that any error would be harmless.

Total Disability Rating Due to Individual Unemployability

TDIU is governed by 38 C.F.R. § 4.16 , providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2014). 

Merits of the Claim

The Veteran's occupational history includes sporadic odd jobs since his discharge from the military.  The Veteran has not had a period of substantial gainful employment since his discharge from the military.  The Veteran's educational history includes completion of high school and two years of college.

Here, the Veteran meets the schedular criteria for a TDIU during the February 2006 to May 2010 time period.  At this time he was service-connected for a shell fragment wound in right medial thigh, right upper popliteal fossa, and right lower popliteal fossa, with injury to muscle groups XIII, XIV, XV, XVI, and XVII, rated at 40 percent from February 2005;  residuals, shell fragment wound, left anterior and lateral thigh, and left hip, muscle groups XIV and XVII rated at 40 percent from February 2005, residuals, shell fragment wound, left forearm, lateral elbow and hypothenar eminence muscle groups VIII and IX (minor) rated at 20 percent from March 1970, and scars, shell fragment wound, left upper lateral arm, muscle group III rated at 10 percent from February 2005.  The Veteran's total disability rating for the February 2006 to May 2010 time frame was 80 percent.

The only remaining issue is whether the Veteran was able to secure or follow a substantially gainful occupation as a result of service connected disabilities during the period from February 2006 to May 2010, when he was awarded a 100 percent schedular rating.  The Board finds the Social Security Administration (SSA) "Disability Determination Program" report from January 1998 probative in this regard.  This examiner addresses the nature of the Veteran's service connected disabilities and the impact that these disabilities have on the Veteran ability to secure or follow a substantially gainful employment.  He states, "[t]his patient has a chronic severe degree of impairment in all levels of functioning, which in addition to the wounds he suffered in Vietnam, impairs severely his function capacity.  He cannot become engaged in any type of substantial gainful employment and is totally and permanently disabled from the social, emotional, and industrial standpoints."  

The Board recognizes that the clinician in this SSA report mentions both a psychiatric physical disabilities.  While Veteran was later service connected for posttraumatic stress disorder and rated at a 100 percent disabled, this determination does not extend to the time period in question.  Thus the Board is left with a statement which combines both the Veteran's non-service connected psychiatric disability and his service connected wounds from combat in Vietnam.  The Board reasons that the in the clinical discussion of the Veteran's disabilities which render him unemployable, the SSA examiner does not specifically state whether his service-connected physical disabilities could cause his unemployability on their own, but he does refer to the Veteran's wounds from Vietnam as playing an equal part in his determination of disability.  Thus, the Board finds that whether the Veteran's service-connected disabilities alone caused him to be unemployable during this timeframe is in equipoise.  Thus, applying the benefits of the doubt doctrine, the Board finds that entitlement to TDIU is warranted from February 2006 to May 2010.

ORDER

Entitlement to TDIU for the period from February 2006 is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to a disability rating in excess of 40 percent for residuals of shell fragment wounds in the right medial thigh, right upper popliteal fossa, with injury to Muscle groups XIII, XIV, XV, XVI, and XVII; entitlement to a disability rating in excess of 40 percent for residuals of shell fragment wounds in the left anterior and lateral thigh, and left hip, Muscles Groups XIV and XVII; entitlement to a disability rating in excess of 20 percent for residuals of shell fragment wounds of the left forearm, lateral elbow, and hypothenar eminence, Muscle Groups VIII and IX (minor);and entitlement to a disability rating in excess of 10 percent for scars, shell fragment wound residuals, left upper lateral arm, Muscle Group III.

After a thorough review of the Veteran's record, the Board has found that VA has not yet fulfilled its duty to assist the Veteran in collection of service treatment records (STRs) and/or service hospital records (SHRs).  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Here, VA initially submitted a request for the Veteran's VA records in January 1972.  This request included a request for treatment records from May to June in 1969 from Vieng Tau, Can Rhou Bay, Vietnam; July to August 1969 Army Hospital Ft. Dix, New Jersey; October 1969 to February 1970 Army Hospital Ft. Belvoir, Virginia; and separation from Fort. Hamilton, New York.  In response the RO was notified that "effort to obtain info requested has not been successful... verify name of subject furnish correct SN and SSAN, and resubmit claim."  This was followed by "Military Personnel records have not been located after initial search.  A further search is being conducted and a reply will be made in approximately 60 days."  No subsequent correspondence is found in the claims file.  

From the claims filed it appears that a subsequent request for these records was made by VA as documented by March 15, 1993, Information Request slip which contains the following, "send additional SMR's [STRs] and DAF 20.  Showing all duties in Viet Nam and Decorations.  This is our 3rd request rush."  Following this request, a National Personnel Records Center (NPRC) acknowledgement of receipt was received wherein a NPRC employee wrote, "[y]our inquiry regarding military service has been referred to the office checked below for reply.  Any further correspondence concerning this inquiry should be sent to that office."  Following this request Personnel Records from another Veteran were erroneously placed in the claims file, and the Veteran's Pre-Induction Examination from December 1967, were associated with the claims file.  Therefore, the Board finds that additional effort should be made to obtain the Veteran's STRs and SHRs.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file.  In particular, a request should be made for the following inpatient and outpatient records: 1) June in 1969 from Vieng Tau, Can Rhou Bay, Vietnam; 2) July to August 1969 Army Hospital Ft. Dix, New Jersey; 3) October 1969 to February 1970 Army Hospital Ft. Belvoir, Virginia; and 4) March 1970 from Fort Hamilton, New York.  All requests and responses should be documented and associated with the claims file.  Any archived records should be retrieved from storage.  

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for entitlement to a disability rating in excess of 40 percent for residuals of shell fragment wounds in the right medial thigh, right upper popliteal fossa, with injury to Muscle groups XIII, XIV, XV, XVI, and XVII; entitlement to a disability rating in excess of 40 percent for residuals of shell fragment wounds in the left anterior and lateral thigh, and left hip, Muscles Groups XIV and XVII; entitlement to a disability rating in excess of 20 percent for residuals of shell fragment wounds of the left forearm, lateral elbow, and hypothenar eminence, Muscle Groups VIII and IX (minor);and entitlement to a disability rating in excess of 10 percent for scars, shell fragment wound residuals, left upper lateral arm, Muscle Group III.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


